—Judgment, Supreme *145Court, New York County (Karla Moskowitz, J.), entered September 5, 1997, which, inter alia, declared that the shelter allowance for New York City recipients of Aid to Families with Dependent Children (AFDC) is contrary to law because not reasonably related to the cost of housing in New York City, unanimously affirmed, without costs.
According the trial court’s findings of fact appropriate deference (see, Thoreson v Penthouse Intl., 80 NY2d 490, 495), a fair interpretation of the evidence supports its findings that the shelter allowance schedule for AFDC recipients living in New York City bears no reasonable relation to the cost of housing in the City, and that there is a direct correlation between the inadequate shelter allowances and homelessness. As such, defendant State Commissioner failed to discharge his statutory duty under Social Services Law § 350 (1) (a) to provide for “adequate” shelter allowances so as to prevent large numbers of AFDC families from becoming homeless (see, Jiggetts v Grinker, 75 NY2d 411, 417). We have considered appellant’s remaining claims and find them to be unpersuasive. Concur — Sullivan, J. P., Rosenberger, Tom and Wallach, JJ.